By the Court,
Lewis, J.
alone.* However solvent Woolsey may be, he cannot by his own act deprive the creditors of the firm of their right to have their debts paid out of the estate of Phillips in this country. A party to a contract cannot render the situation of the other harder and more difficult. It is a fraud to the creditors to remove from their reach the property which they have a right to consider as the pledge of their claims. Woolsey may be solvent, but his solvency cannot authorize him to take from them their lien on the property of Phillips. It is much *99more advantageous for them to have their debt . , . paid out ot the property oí their debtor here, than to be compelled to look for Woolsey out of the territory.
Judgment for the defendants.

 Martin, J. declined giving an opinion, as the case had been argued before he took his seat.
Mathews, J. did not sit during this term.